LUFKIN INDUSTRIES, INC. COMPANY INVESTMENT PROFILE MARCH 2010 This Company Investment Profile is being produced by Lufkin in continuation of the Company’s goal to provide greater transparency and communication with its stakeholders. The Company’s objective with this Company Investment Profile is to differentiate itself by providing a more thorough understanding of its industry positioning, long-term vision, strategy and products. For more information on Lufkin, please visit us at www.Lufkin.com. Corporate Headquarters 601 South Raguet Lufkin, Texas 75902-0849 United States of America For More Information, Please Contact Us by Telephone, E-mail, or Visit Us Online: 936-634-2211 info@Lufkin.com www.Lufkin.com ©2010 Lufkin Industries, Inc. All Rights Reserved Company Investment Profile March 2010 TABLE OF CONTENTS I. INVESTMENT HIGHLIGHTS 3 II. COMPANY OVERVIEW 3 Oilfield Division 4 Power Transmission Division 10 III. OPERATIONAL UPDATE AND NEAR-TERM OUTLOOK 15 Oilfield Division Outlook 15 Power Transmission Division Outlook 16 Management 17 IV. FINANCIAL OVERVIEW 19 Summary of 2009 Annual Results 19 Annual 2009 Segment Performance 19 Fourth Quarter 2009 Results 20 Liquidity 22 Consolidated Balance Sheets (Fiscal Year) 23 Consolidated Statements of Earnings (Fiscal Year) 24 Consolidated Statements of Cash Flows (Fiscal Year) 25 V. GLOSSARY 26 VI. REFERENCES 28 ©2010 Lufkin Industries, Inc.
